ORDER
PER CURIAM.
The Second Injury Fund (Fund) appeals from the award of the Labor and Industrial Relations Commission (Commission) affirming the decision of the Administrative Law Judge finding Larry Wetzel (Claimant) permanently and totally disabled due to a combination of his pre-existing injuries and his primary injury. The Fund contends the Commission erred in finding Claimant permanently and totally disabled, in finding the Fund’s appeal was unreasonable, and in awarding Claimant attorney’s fees.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. After reviewing the whole record, we find the Commission’s award is supported by competent and substantial evidence and is not contrary the overwhelming weight of the evidence. Hampton v. Big Boy Steel Erection, 121 S.W.3d 220, 223 (Mo. banc 2003). An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Claimant’s motion for damages for frivolous appeal that was taken with the case is hereby denied.